Citation Nr: 0626418	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  04-40 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel







INTRODUCTION

The veteran had active service from January 1943 to January 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied service connection for tinnitus.


FINDING OF FACT

The veteran's tinnitus is not related to active service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated in active military 
service.  38 U.S.C.A.
 § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.   VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice, consistent 
with the requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. 
3.159(b), and Quartuccio, that informs the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
the Court further held that, under 38 C.F.R. § 3.159(b), VA 
must request the claimant to provide any evidence  in his 
possession that pertains to the claim.  Id. at 120-21.  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records 
and must make reasonable efforts to help the veteran obtain 
other relevant medical records.  The duty to assist also 
requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2005). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183.  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.	Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  Pelegrini at 121.   In a letter 
dated February 2004, the RO provided the veteran with notice 
regarding his service connection claim.  The February 2004 
letter described the evidentiary requirements of a service 
connection claim.  In addition, the letter described how  VA 
would assist the veteran in obtaining evidence, asked the 
veteran to identify any evidence he would like VA to obtain 
on his behalf and advised him to submit any relevant evidence 
in his possession.  This letter was provided in accordance 
with the timing requirements of Pelegrini, as it was sent to 
the veteran prior to the unfavorable rating decision in July 
2004.

B.	Duty to Assist

The RO made reasonable efforts to assist the veteran in the 
development of this claim.   The Board notes that the 
veteran's service medical records are unavailable and are 
presumed destroyed in a fire at the National Personnel 
Records Center in 1973.  In cases such as this, where service 
medical records are unavailable, the court has held that the 
duty to assist the veteran is heightened.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).   In this case, the RO 
obtained available Army hospital admission cards as well as 
VA outpatient records and private medical records identified 
by the veteran.  The veteran has been afforded a VA 
examination, during which an opinion was obtained.  


II.  Analysis of Claim

The veteran seeks service connection for bilateral tinnitus. 
In statements related to his claim, the veteran characterizes 
the condition as a pounding sensation in his ears.  He 
alleges that he incurred tinnitus as a result of noise 
exposure during service, specifically noise from weapons fire 
and from equipment he worked with during his service 
occupation as a longshoreman.  

In general, service connection may be granted for a current 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records are incomplete.  
Information obtained from Army hospital admission cards 
reflects that the veteran was treated for otitis media in 
January 1945.  That the condition was characterized as acute.  
The evidence in this case includes outpatient VA medical 
records and private medical records dated from 1992 to 2004.   
Private treatment records show that the veteran denied 
tinnitus in February 1998.   According to private treatment 
records from Dr. Marrero,  dated in February 2001,  the 
veteran complained of a "pounding sound" in both ears and 
was diagnosed with bilateral pulsatile tinnitus.  A November 
2001 letter from a private neurologist to the veteran states 
that the pounding sensation is related to arterial narrowing.  
VA outpatient treatment records dated in December 2003 
reflect the physician's opinion that the tinnitus is of 
recent origin and possibly related to arterial narrowing.

The veteran had a VA examination in June 2004.   The VA 
examiner reviewed the claims file and interviewed the 
veteran.  The veteran reported that he had experienced 
symptoms of tinnitus for approximately three years.  The 
veteran claimed in-service noise exposure to weapons fire and 
approximately one year of post-service exposure to 
construction noise.  Following an otologic examination and 
audiogram, the VA physician diagnosed bilateral high 
frequency sensorineural hearing loss and bilateral constant 
pulsatile tinnitus of two to three years in duration.  The VA 
examiner found no indication in the veteran's history that 
tinnitus was incurred in active duty and concluded that the 
veteran's hearing loss and tinnitus are less likely than not 
related to military noise exposure or acoustic trauma.  The 
VA physician opined that it was most likely that the 
veteran's tinnitus was of more recent origin and a reflection 
of vascular etiology.  

The Board notes the veteran's contention that his current 
tinnitus is related to noise exposures he had in service.  
However,  the veteran is not a medical professional and is 
therefore not competent to render an opinion regarding the 
etiology of his condition.  Evidence that requires medical 
knowledge must be provided by someone qualified as an expert 
by knowledge, skill, experience, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
the veteran's own assertion is not sufficient to provide a 
nexus to service.

The Board has reviewed the available evidence and concludes 
that the preponderance of the evidence is against the claim 
for service connection.  VA and private medical records 
indicate no complaints of tinnitus until 2001, more than 
50 years after separation from service.  Private medical 
opinions and a VA examination report relate the veteran's 
tinnitus to vascular causes.  There is no competent medical 
evidence that the veteran's tinnitus is related to active 
service, and there is competent medical evidence that 
tinnitus is not related to active service.  As there is not 
an approximate balance of positive and negative factors, the 
benefit of the doubt cannot be applied.  Based on the 
foregoing, there is a preponderance of evidence against the 
veteran's claims for service connection.


ORDER

Service connection for tinnitus is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


